internal_revenue_service number release date index number -------------------- ---------------------------------------------- ------------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-130367-18 date april legend parent subsidiary company accounting firm state date date date date date date date date --------------------------------------- -------------------------- ------------------------------------------------------------ -------------------------- --------------------------------------------- ----------------------------------------- -------------- ------------------------ --------------------------- --------------------------- -------------------- ------------------------ ------------------------ -------------------------- -------------- plr-130367-18 date ------------------ dear --------------- this ruling responds to a letter dated date submitted on behalf of parent and subsidiary parent and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations to jointly make an election under sec_856 of the internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary trs of parent effective date facts parent made an election to be treated as a real_estate_investment_trust reit under sec_856 of the code on its u s federal_income_tax return for the taxable_year that ended date subsidiary was formed under the laws of state on date subsidiary is wholly owned by company which is a disregarded_entity wholly owned by parent subsidiary provides various support services to parent's ------------------------------ facilities subsidiary was acquired along with several other entities by parent during date in conjunction with the acquisition and a reorganization that followed parent and subsidiary intended to file a form_8832 entity classification election for subsidiary to elect to be classified as an association_taxable_as_a_corporation and at approximately the same time file a form_8875 taxable_reit_subsidiary election for parent and subsidiary to jointly elect to treat subsidiary as a trs of parent both elections were intended to be effective date consistent with the intent to treat subsidiary a trs of parent form_8832 and form_8875 were prepared by a senior manager employed in parent’s corporate tax department senior manager following signature approval by the appropriate corporate officers of parent and subsidiary the form_8832 and the form_8875 were filed with the internal_revenue_service service the form_8832 was mailed on date to the service to make an election for subsidiary to be classified as an association_taxable_as_a_corporation the form_8832 was prepared based on the information provided to parent by the sellers in conjunction with the acquisition transaction the information that was provided as part of the transaction included an employer_identification_number ein for subsidiary that the sellers represented as being assigned to subsidiary that ein was entered on the form_8832 as the ein of subsidiary the form_8875 was also prepared using the same ein that the seller represented to parent as being the ein assigned to subsidiary the form_8875 was mailed to the service on date the certified mail receipt shows that the form_8875 was received by the service on date parent and subsidiary represent that at the plr-130367-18 time each of the forms was filed each election would have been timely made to be effective date subsequent to mailing both of the forms parent received correspondence during date from the service relating to the form_8832 the correspondence dated date indicated that the ein listed for subsidiary on the form_8832 was not a valid ein and consequently the form_8832 was being returned unprocessed because the form_8875 had already been filed using the same invalid ein for subsidiary the senior manager determined that the form_8875 would also not be processed by the service at that time however no correspondence from the service relating to the form_8875 had been received by either parent or subsidiary by the time this determination was made the time period during which a trs election effective date could be timely made had passed upon learning that the ein used for subsidiary on the form_8832 and the form_8875 was invalid the senior manager contacted a partner of accounting firm parent's tax advisors after consultation the senior manager decided to have accounting firm submit a request for a private_letter_ruling that would grant parent and subsidiary a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent effective date parent and subsidiary make the following additional representations in connection with this request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in parent or subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money parent and subsidiary do not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences parent and subsidiary did not choose to not file the election parent and subsidiary are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to parent or subsidiary plr-130367-18 the period of limitations on assessment under sec_6501 has not expired for parent or subsidiary for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of parent and subsidiary have been provided as required by sec_301_9100-3 of the regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the plr-130367-18 satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that parent and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent effective date accordingly parent and subsidiary have calendar days from the date of this letter to make the intended election to treat subsidiary as a trs of parent effective date this ruling is limited to the timeliness of the filing the form_8875 this ruling’s application is limited to the facts representations and code and regulation sections plr-130367-18 cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether parent qualifies as a reit or whether subsidiary otherwise qualifies as a trs of parent under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of parent or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the u s federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________ k scott brown branch chief branch office of the associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
